DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Wen on 02/19/2021.
The application has been amended as follows: 
Claims 1, 6 and 14 have been amended as follows: 
1.    (Currently Amended) A hydraulic mount for mounting a motor vehicle engine, the
hydraulic mount comprising: a mount core,
a supporting spring comprising an elastomer material, a working chamber delimited by the supporting spring, and
a compensation chamber separated from the working chamber by an intermediate plate, wherein the working chamber and the compensation chamber are filled with hydraulic fluid and connected to each other by a flow transfer duct,
wherein the mount core has a first mount core part and a second mount core part; wherein the second mount core part has a passage into which the first mount core part protrudes;
wherein the first mount core part has a pin member connected thereto and protruding into the passage of the second mount core part; wherein the second mount core part is conical;

wherein the elastomer body has a first elastomer body portion configured to absorb at least a static mount load acting on the mount core, and a second elastomer body portion configured to absorb at least a transverse force acting on the mount core; 
wherein the first elastomer body portion is disposed between the first mount core part and the second mount core part, and the second elastomer body portion is disposed between the pin member and the second mount core part;
wherein the pin member is connected to the first mount core part via at least one fastening ring;
wherein the at least one fastening ring rests on the first elastomer body portion.

6.	(Canceled) 

14.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, Ohtake et al. is the closest prior art of record discloses a hydraulic mount comprising: a first mount core part and a second mount core part, wherein the first mount core part and the second mount core part are connected to each other by an elastomer body, and a second elastomer body portion configured to absorb at least a transverse force acting on the mount core, wherein the second mount core part is conical and has a passage into which the first mount core part protrudes, wherein the first mount core part has a pin member connected thereto and protruding into the passage of the second mount core part, wherein the first elastomer body portion is disposed between the first mount core part and the 
The prior fails disclose or suggest the pin member connected to the first mount core part via at least one fastening ring, wherein the at least one fastening ring rests on the first elastomer body portion as recited in the claim.  Ohatake et al. discloses a similar ring structure (note the bottom end portion of the pin member 16 in fig. 2) between the first mount core (10) and the second mount core (54), but this structure appears to merely abut the elastomer (14) at the sides instead of resting or lying on the elastomer.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/            Examiner, Art Unit 3657